DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 12-16, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “establishing a pressure different or reducing the pressure difference” in lines 9-10.  In the embodiment wherein a pressure different is reduce by virtue of the term “or,” there is insufficient antecedent basis for a pressure different to be established when the pressure difference is reduced.  For purposes of examination Examiner interprets the claim to require “the method comprises establishing a pressure different or establishing and reducing the pressure difference.”
Claim 4 recites the limitation “a fluid” in line 2 as well as in line 4.  It is unclear if this refers to “a heated fluid” recited in Claim 1, line 3 or to entirely different fluids.  For purposes of examination Examiner interprets the fluids to refer to the same fluid.
Claim 15 recites the limitation “the vicinity” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “a fluid to be heated” in lines 2-3.  It is unclear if this refers to “a heated fluid” recited in Claim 1, line 3 or to an entirely different heated fluid.  For purposes of examination Examiner interprets the claim to refer to the same fluid.
Clarification is required.
Claims 2-3, 5-7, 12-14, 16, 21-25, and 27-29 are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-7, 12-16, and 21-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Kuenen US 2011/0084056 in view of van der Eerden et al. US 2011/0226137, does not disclose or reasonably suggest the claimed method step of adjusting a dewpoint of the heated fluid in the first chamber and in the second chamber by adjusting a recirculation rate of the heated fluid in the first chamber and in the second chamber the dewpoint of the heated fluid is lower in the first chamber than in the second chamber and the first chamber has a higher recirculation rate than the second chamber and the first chamber is located further downstream than the second chamber relative to the transporting direction of the product.  Van der Eerden discloses two climates for cooking meat in a treatment device where the recirculation rates are the same but dew points are different and does not teach a correlation that adjusting the circulation speeds results in an adjustment of the dewpoint (‘137, Paragraph [0050]).  Additionally, the prior art combination does not teach and the first chamber has a higher recirculation rate than the second chamber and the first chamber is located further downstream than the second chamber relative to the transporting direction of the product.

Response to Arguments
Applicant’s arguments filed May 19, 2022, with respect to the rejections under 35 USC 103(a) to Kuenen modified with Van der Eerden et al. have been fully considered and are persuasive.  The rejection of 35 USC 103(a) has been withdrawn. 
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792